 

Exhibit 10.6

 



Chimerix, Inc.

 

Non-Employee Director Compensation Policy

 

Last Modified: December 6, 20131

 

Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of Chimerix, Inc. (“Chimerix”) or any of its subsidiaries (each such
member, an “Eligible Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy for his or her Board service. This
policy may be amended at any time in the sole discretion of the Board or the
Compensation Committee of the Board.

 

Annual Cash Compensation

 

The annual cash compensation amount set forth below is payable in equal
quarterly installments, payable in arrears on the last day of each fiscal
quarter in which the service occurred. If an Eligible Director joins the Board
or a committee of the Board at a time other than effective as of the first day
of a fiscal quarter, each annual retainer set forth below will be pro-rated
based on days served in the applicable fiscal year, with the pro-rated amount
paid for the first fiscal quarter in which the Eligible Director provides the
service, and regular full quarterly payments thereafter. All annual cash fees
are vested upon payment.

 

1.Annual Board Service Retainer:

a. All Eligible Directors: $35,000

 

2.Annual Committee Member Service Retainer:

a. Member of the Audit Committee: $7,500

b. Member of the Compensation Committee: $5,000

c. Member of the Nominating & Corporate Governance Committee: $3,500

 

2.Annual Committee Chair Service Retainer (in lieu of Annual Committee Service
Retainer):

a. Chairman of the Audit Committee: $15,000

b. Chairman of the Compensation Committee: $10,000

c. Chairman of the Nominating & Corporate Governance Committee: $7,000

 

Equity Compensation

 

The equity compensation set forth below will be granted under the Chimerix 2013
Equity Incentive Plan (the “Plan”). All stock options granted under this policy
will be nonstatutory stock options, with an exercise price per share equal to
100% of the Fair Market Value (as defined in the Plan) of the underlying common
stock of Chimerix (the “Common Stock”) on the date of grant, and a term of ten
years from the date of grant (subject to earlier termination in connection with
a termination of service as provided in the Plan).

 

--------------------------------------------------------------------------------

1 The modified Equity Compensation provisions are effective immediately; the
modified Annual Cash Compensation provisions are effective as of January 1,
2014.

 



1.

 

 

1. Initial Grant: On the date of the Eligible Director’s initial election to the
Board (or, if such date is not a market trading day, the first market trading
day thereafter), the Eligible Director will be automatically, and without
further action by the Board or Compensation Committee of the Board, granted a
stock option to purchase 18,000 shares. One-fourth of the shares subject to the
stock option will vest on the one year anniversary of the date of grant and the
balance of the shares will vest in a series of 36 equal monthly installments
thereafter, such that the option is fully vested on the fourth anniversary of
the date of grant, subject to the Eligible Director’s Continuous Service (as
defined in the Plan) through each such vesting date and will vest in full upon a
Change in Control (as defined in the Plan).

 

2. Annual Grant: On the date of each Chimerix annual stockholder meeting, each
Eligible Director will be automatically, and without further action by the Board
or Compensation Committee of the Board, granted a stock option to purchase 9,000
shares. The shares subject to the stock option will vest in 12 equal monthly
installments from the date of grant, provided that in any case each stock option
is fully vested on the date of Chimerix’s next annual stockholder meeting,
subject to the Eligible Director’s Continuous Service (as defined in the Plan)
through each such vesting date and provided further that the stock option will
vest in full upon a Change in Control (as defined in the Plan).

 

3. Chairman Grant: On the date of each Chimerix annual stockholder meeting, the
chairman of the Board will be automatically, and without further action by the
Board or Compensation Committee of the Board, granted a stock option having a
Black-Scholes value of $25,000 on the date of grant. The stock option will vest
on the schedule set forth above for each annual grant. Alternatively, at the
written election of the chairman of the Board prior to the beginning of the
applicable year, the chairman may receive in lieu of all or a portion of such
option grant a cash service retainer paid on the schedule set forth above for
each annual retainer.

 



2.

 